Title: To Alexander Hamilton from James Wilkinson, 2 September 1799
From: Wilkinson, James
To: Hamilton, Alexander


[New York] 2nd. Sept. 1799.

Indisposition Sir has prevented my seeing you, since the day before the last. I have a terible Cold, caught I know not how. If the Ministers report be correct, & it accords with my own information, & that of the adjutant Generals Office—the 1st. and 2d. Regiments want each two Mates, and the 3d. and 4th. each one, to compleat the Establishment, which should I humbly conceive be appointed, & ordered to join their respective Corps, but whether taken from those in Service, or out of it, cannot be very material. When I left the Mississippi Territory—for the Posts of Massac, Pickering, McHenry, Sargent, Loftus’s Heights & Stoddert on the Mobile, we had a single surgeon only—of the appointment, or the Movement of the Gentlemen, directed to that Quarter I was unadvised. We have neither mate nor Surgeon, at the secluded post of Macanac, and my Camp of two hundred & odd men near Natchez, depends entirely on the Surgeon to Fort Sargent. Two additional Mates are Certainly necessary on the Mississippi & Tombigby, whether we increase our force in that Quarter or not.

I am at this moment in a profuse Sweat, but will see you in the afternoon, if I may go out with propriety.
What can be the policy of appointing temporary Mates, while the Regimental Staff is incompleat? I cannot comprehend it.
With respectful & true Attachment   I am sir   Yr. Obdt & Hbl sert
Ja. Wilkinson
Maj. General Hamilton

